                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )      Criminal No. 3:21-mj-2785
                                                     )      Judge Trauger
RAMON LEIS                                           )
                                                     )


                                            ORDER

       The defendant has filed pro se a Motion to Suppress Evidence (Doc. No. 19). This

motion is DENIED AS MOOT. On February 25, 2021, counsel was appointed for this

defendant. All filings in this case on behalf of the defendant are to be made by counsel, not by

the defendant pro se.

       The Clerk shall mail a copy of this Order to the defendant where he is presently housed.

       It is so ORDERED.




                                                     ____________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. DISTRICT JUDGE




     Case 3:21-mj-02785 Document 20 Filed 04/07/21 Page 1 of 1 PageID #: 86
